Citation Nr: 0840011	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred at Mount Carmel medical facilities 
(non-VA medical facilities), on December 13, 15, 25, and 26 
of 2006, January 6, 9, 14, and 20 of 2007, and February 4, 
2007.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
October 1995.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Outpatient Clinic (OPC) in Columbus, Ohio dated 
on January 17, 2006, February 5, 6, 12, and 28, 2007, and 
March 15 and 21, 2007.  These decisions denied payment or 
reimbursement of expenses incurred at non-VA medical 
facilities on December 13, 15, 25, and 26 of 2006, January 6, 
9, 14, and 20 of 2007, and February 4, 2007.  


FINDINGS OF FACT

1. On December 13, 15, 25, and 26 of 2006, January 6, 9, 14, 
and 20 of 2007, and February 4, 2007, the veteran received 
emergency room and other medical services for a nonservice-
connected disability at Mount Carmel medical treatment 
facilities, (non-VA medical facilities), for which he 
incurred medical expenses.

2.  The treatment provided on December 13, 15, 25, and 26 of 
2006, January 6, 9, 14, and 20 of 2007, and February 4, 2007, 
was not rendered in circumstances of such nature that a 
prudent layperson would reasonably have expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.  


CONCLUSIONS OF LAW

The criteria for payment or reimbursement of medical 
treatment for a nonservice-connected disability at Mount 
Carmel medical facilities on December 13, 15, 25, and 26 of 
2006, January 6, 9, 14, and 20 of 2007, and February 4, 2007, 
have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests payment or reimbursement for 
unauthorized medical expenses incurred for treatment at 
private medical facilities on the dates specified on the 
title page.  In each instance of treatment, the veteran 
sought care for pain he claimed he suffered from a non-
obstructing kidney stone condition not related to his 
military service.

The veteran has specifically voiced disagreement with the VA 
OPC determinations under the Veterans Millennium Health Care 
and Benefits Act, 38 U.S.C.A. § 1725, implemented in part at 
38 C.F.R. §§ 17.1000 and 17.1002.  

Pursuant to 38 U.S.C.A. § 1725, VA shall reimburse a veteran 
for the reasonable value of emergency treatment furnished the 
veteran in a non-Department facility if: (1) a veteran is an 
active VA health-care participant, that is, a participant in 
a health-care program under 38 U.S.C.A. § 1705(a) and the 
veteran received care under the program in the 24-month 
period preceding the furnishing of emergency treatment; (2) 
the veteran is personally and financially liable for 
emergency treatment furnished the veteran in a non-Department 
facility; (3) the veteran has no entitlement  to care or 
services under any other health-plan contract and has no 
other contractual or legal  recourse against a third party; 
and (4) the veteran is not  eligible for reimbursement for 
medical services under 38 U.S.C.A. § 1728.  

The Board notes that the provisions of 38 U.S.C.A. § 1725 
just listed reflect a legislative change in that statue, 
effective October 10, 2007.  Specifically, the change of 
interest is that the word "shall" in the first sentence 
listed above, replaced the word "may".  This made the 
payment or reimbursement by VA of treatment non- 
discretionary, if the veteran satisfied the requirements for 
such payment.  That is, under the version of § 1725 in effect 
prior to October 10, 2007, payment of such medical expenses 
was not mandatory even if all conditions for the payment were 
met.  Under both versions, the conditions set out in the 
remainder of the statute must be met in order for VA to make 
payment or reimbursement.  

Under both the unrevised and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment  of 
the Secretary, (1) when Department or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the veteran can be  
transferred safely to a Department facility.  38 U.S.C.A. 
§ 1725(f)(1)(B).  

Also changed by the revision was how long, once the 
definition of "emergency treatment" was met, the emergency 
treatment continued.  That is, until what time transfer to a 
Department or other Federal facility could safely and 
effectively take place.  Thus, in order to trigger 
application of the changes to the definition of "emergency 
treatment", the treatment would first have to qualify as 
emergency treatment based on the availability of VA 
facilities and what a prudent layperson would expect if he or 
she were to delay seeking immediate medical attention.  

Simply stated, not satisfied in this case is the threshold 
element that a prudent person would reasonably expect that 
delay in seeking immediate care would be hazardous to life or 
health.  Therefore, the issue of at what time the veteran 
could have been transferred to a Department or other Federal 
facility is not reached in this case.  Further, the Board 
need not here determine whether § 1725 as revised effective 
October 10, 2008 is to be given retroactive effect.  Whether 
the version effective prior to October 10, 2008 or the 
version effective since October 10, 2008 is applied, the 
result is the same; the appeal must be denied.  

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, 
payment or reimbursement by VA for emergency services may be 
made only if all conditions are met.  The pertinent 
conditions  at issue here are:  (1) The emergency services 
were provided in a hospital emergency department held out as 
providing emergency care to the public; (2) The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and  medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily  functions, or serious dysfunction of any bodily organ 
or  part); and (3) A VA facility was not feasibly available 
and an attempt to use a VA facility beforehand would not have 
been considered reasonable by a prudent layperson.

Again, although regulations implementing the change in 
38 U.S.C.A. § 1725 have not yet been put in place, the 
conflicts between 38 C.F.R. § 17.1002 as currently in place 
and the revised 38 U.S.C.A. § 1725 are not operative in this 
case.  Stated simply, the Board is denying this appeal 
because the treatment for which reimbursement or payment was 
not "emergency treatment" under the statutory definition.  
If any one of the conditions of 38 C.F.R. § 17.1002 is not 
met, VA is precluded from paying or reimbursing the treatment 
costs.  

Service-connection has been established for migraine 
headaches, evaluated as 30 percent disabling; benign skin 
neoplasm, evaluated as noncompensable; and scars, evaluated 
as noncompensable.  The treatment at issue was not for any of 
these disabilities.  

Associated with the claims file are medical reports from the 
Mount Carmel Health System documenting treatment on December 
13, 15, 25, and 26, 2006, January 6, 9, 14, and 20, 2007, and 
February 4, 2007.  Treatment was rendered at the Mount Carmel 
St. Ann's Hospital on December 15, 2006 and January 14, 2007.  
All other treatment at issue was rendered at Mount Carmel 
East.  In each instance the veteran sought treatment for 
flank, back, or abdominal pain, due to kidney stones.  

Examination reports always showed that the veteran was well-
appearing.  He generally requested narcotic pain medication 
and was dispensed small quantities of such.  None of these 
reports indicate that the veteran's life or health was in any 
jeopardy.  None of the reports indicate that the veteran had 
objective signs of pain, providing evidence against this 
claim.  

Of note is that the veteran was receiving outpatient care at 
VA during this time.  Indeed, the emergency room notes from 
the first of these visits, on December 13, 2006, stated that 
the veteran had been seen earlier that day by a urologist at 
the VA and was scheduled for an ultrasound.  This report also 
reported that the veteran had undergone diagnostic tests two 
weeks early at the VA clinic and had been diagnosed with 
kidney stones.  The examination results indicate that the 
veteran appeared well.  The veteran was given an injection of 
Dilaudid, a narcotic pain medication, and dispensed 20 
Percocet tablets, another narcotic pain medication.  

Two days later, the veteran again sought treatment at Mount 
Carmel St. Ann's Hospital for right flank pain which the 
veteran attributed to diagnosed kidney stones.  He stated 
that he was out of pain medication and that his physician 
refused to give him narcotics.  The examination report 
includes a finding that the veteran was in no apparent 
distress.  He was again treated with narcotic pain 
medication.  

This pattern characterized the future visits for treatment.  
In general, the reports from these visits state that the 
veteran informed the medical staff that narcotic pain 
relievers helped his pain and he was then administered 
narcotic pain medication.  None of these reports indicate 
that the veteran was in any significant distress.  Indeed, 
the reports of treatment on December 15, 2006, January 9, 
2007 and January 14, 2007 specifically noted that the veteran 
appeared in no apparent distress, providing evidence against 
this claim.  

Thus, prior to the first visit for emergency room treatment 
on December 13, 2006, the veteran knew that he had a kidney 
stone and knew that this condition could cause pain.  Prior 
to the first emergency room visit, the veteran also had been 
refused narcotic pain medication by his VA physician and had 
not been admitted for inpatient care.  Under these 
circumstances, the Board finds that a prudent layperson would 
not reasonably expect that delay in seeking immediate medical 
attention would be hazardous to life or health.  

Following that initial emergency room visit on December 13, 
2006, the veteran was consistently given narcotic pain 
medication and sent home.  Reports from the Mount Carmel 
facilities show that the veteran was not admitted for 
inpatient care.  These reports are absent for any evidence 
that the veteran was believed to be in any danger of life or 
health or that he was told that he was in any such danger.  A 
prudent person would not have reasonably expected, on any of 
the subsequent visits, that delay in seeking immediate 
medical attention would be hazardous to life or health.  
However, a person would expect that he would receive narcotic 
pain medication on these subsequent visits, since such was 
dispensed on that first visit.  

Also of record is a VA treatment note dated January 7, 2007.  
In pertinent part, this note states as follows (minor 
spelling errors in the original have been corrected):

[The veteran] ... came today to get 
medication for his chronic left loin 
pain.  I have seen [the veteran] 4 times 
in the last one month, he has been 
evaluated by urology for non obstructing 
kidney stone, which doesn't seem to cause 
the pain.  During the last visit with me, 
11 days ago, he was not complaining of 
pain, but came stating he want detox for 
pain medications addiction problem, and 
told me the he throw (sic) the percocet 
which was ordered to him, and did not 
take it.  He agrees to go to Addictive 
disorder, appointment was given to him 
for Jan 3/06, and patient cancelled his 
appointment, today he said he cancelled 
it as he has something else to do, but 
has another appointment tomorrow, and 
said will keep it. . . . Currently 
patient is calm, he doesn't seem in any 
discomfort in the office, had a long 
discussion, with him about pain 
medications, and narcotics today, as he 
specifically told me last time he throw 
the percocet that he took from VA and has 
said he had problem with pain.  

This treatment note is evidence against the claims on appeal.  
This note demonstrates that the veteran was aware of the 
condition from which he suffered.  A reasonable person would 
realize that if the treating physician saw no need for 
immediate care for his kidney stone, that pain associated 
with the condition was not an indication of threat to life or 
health.  

Also associated with the claims file are forms signed by VA 
medical professionals indicating that review of the veteran's 
request for reimbursement.  In each case, the medical 
professional indicated that the veteran's emergency room care 
was non-emergent.  In most cases, the medical professional 
indicated that the veteran could have used a VA facility.  

These reports are of some probative value.  As to whether the 
care was emergent, the standard is not that of a medical 
professional but rather that of a prudent layperson.  As such 
the medical professionals opinion as to whether the care was 
emergent is not probative.  To the extent that the medical 
professionals indicated that the veteran could have used a VA 
facility, those reports are probative and are evidence 
against the claim.  Included are reports that the veteran 
could have used VA facilities on December 13, 15, and 25, 
2006, and January 6, 2007.  

While these reports provide some additional evidence against 
these claims, the case does not turn on the presence of these 
reports.  

Rather, sufficient evidence to deny this claim is that under 
the circumstances described above it is overwhelmingly 
obvious that a prudent layperson would not have reasonably 
expected that delay in seeking immediate treatment would have 
been hazardous to life or health.  

Based on the clear from the sequence of events, the Board 
must find that that the purpose of the veteran's visits to 
the Mount Carmel Health System facilities was to obtain 
narcotics.  This finding is supported by the veteran's 
request for narcotics at these visits, his January 9, 2007 
report to the VA practitioner that he had thrown away his 
prescribed narcotic pain medication and needed more, and the 
absence of any findings by medical practitioners that the 
veteran had any objective signs of pain  

Because the overwhelming preponderance of the evidence shows 
that a prudent layperson would not reasonably have expected 
that delay in seeking treatment, on any of the dates at 
issue, would be hazardous to life or health, a necessary 
criterion for payment or reimbursement under 38 U.S.C.A. 
§ 1725 has not been met.  Hence, this appeal must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159,  
3.326(a).  

Of note is that the VA OPT sent the veteran letters generally 
informing him of the provisions of the VCAA, including that 
VA would assist him in obtaining evidence necessary to 
substantiate these claims.  He was also told what type of 
evidence would substantiate these claims.  In this case, VA 
provided the veteran sufficient notice.  It cannot be said 
that the veteran was not afforded due process.  

Significantly, there is no indication in the VCAA that 
Congress intended the Act to revise the unique, specific 
claim provisions of Chapter 17, Title 38 of the United States 
Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Under the 
circumstances of this case, there is no further duty to 
notify or to assist.  

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


